DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Receipt is acknowledged of applicant’s preliminary amendment filed on 4/1/20. Claims 1-32 canceled. Claims 33-49 newly added.  Claims 33-49 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 33-35 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Niemiec US Pub. No. 2002/0017996 cited by Applicant.
Re Claim 33, Niemiec discloses a package, comprising: 
a package body  (100)  ; including a receiving cavity  (110) for receiving a cavity item (106) ; a sheet sealing(Closure 104)   said receiving cavity (110  ) ; a conducting wire ( conductor 108)  formed on said sheet  (Closure 104) so as to pass above an opening portion of said receiving cavity, said opening portion being sealed (Fig. 4) ; and a wireless communication device (314)  formed on said sheet so as to be connected to said conducting wire, wherein said wireless communication device (314)  transmits a signal including information which differs between before and after said conducting wire together with said sheet is cut as a result of opening said receiving cavity (P8-21, 33-68).
Re Claim 34, Niemiec discloses the package according to claim 33, wherein said package body (100) has a plurality of said receiving cavities (plurality of cells 110) (P33.; wherein said conducting wire (108) is formed on said sheet (104) so as to correspond to each of said plurality of said receiving cavities (P35-P36); and wherein at least one said wireless communication device (314) is formed on said sheet (P31). 
Re Claim 35, Niemiec discloses the package according to claim 33, wherein said package body (100) has a plurality of said receiving cavities (110); and wherein said conducting wires (Conductor 108)  and said wireless communication devices (314)  are  .                   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42, 47  and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Niemiec US Pub. No. 2002/0017996 in view of Okuizumi et al. US Pub. No. 2010/0066509.
Re Claim 42, Niemiec discloses the package according to claim 33, but fails to disclose  wherein said wireless communication device has a modulation circuit; wherein said conducting wire is connected to said modulation circuit; and wherein said signal including information is modulated by said modulation circuit in such a manner that said information differs between before and after said conducting wire is cut.  
However Okuizumi discloses wherein said wireless communication device has a modulation circuit; wherein said conducting wire is connected to said modulation circuit; and wherein said signal including information is modulated by said modulation circuit in such a manner that said information differs between before and after said conducting wire is cut (P50).

It is conventional in the art to provide a wireless communication device with a modulation circuit, because doing so would enable a reduction of Power consumption thus power consumption of semiconductor device or RF tag having modulation circuit is reduced and maximum communication distance of RF tag is increased.
Re Claims 47 and 49, Niemiec discloses a sense-of-disconnection device, comprising: a conducting wire (conductor 108)   formed on a substrate: and a wireless communication device (314) formed on said substrate so as to be connected to said conducting wire (Conductor 108), wherein said wireless communication device (314) transmits a signal including information which differs between before and after said conducting wire is cut (P8-21, 33-68 ) .
Niemiec further discloses wherein said sense-of-disconnection device is configured to be attached to an openable article; and wherein said conducting wire together with said substrate is cut as a result of opening said openable article(P8-21, 33-68 ) .
 Niemiec fail to disclose wherein said wireless communication device has a modulation circuit; wherein said conducting wire is connected to said modulation circuit; 
However Okuizumi discloses wherein said wireless communication device has a modulation circuit; wherein said conducting wire is connected to said modulation circuit; and wherein said signal including said information is modulated by said modulation circuit in such a manner that said information differs between before and after said conducting wire is cut (P50).  
Given the teachings of Okuizumi it would have been obiouvs to one of oridnay skill in the art before the effective filing date of the claimed invention to modify the teachings of Niemiec with wherein said conducting wire is connected to said modulation circuit; and wherein said signal including said information is modulated by said modulation circuit in such a manner that said information differs between before and after said conducting wire is cut.
It is conventional in the art to provide a wireless communication device with a modulation circuit, because doing so would enable a reduction of Power consumption thus power consumption of semiconductor device or RF tag having modulation circuit is reduced and maximum communication distance of RF tag is increased.

Allowable Subject Matter
Claims 36-41, 43- 44,  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter in RE Claim 36: The prior art of record fail to specifically disclose wherein said information is read out of said memory element in such a manner that said information differs between before and after said conducting wire is cut; and wherein said conducting wire comprises a bit line connected to at least one said memory element. 
The following is a statement of reasons for the indication of allowable subject matter in RE Claim 37. : The prior art of record fail to specifically disclose wherein said memorizing method has a memory array formed by arranging a plurality of memory elements; wherein said conducting wire is connected to at least one of said plurality of memory elements; and wherein said information is read out of said memory array in such a manner that said information differs between before and after said conducting wire is cut.  
The following is a statement of reasons for the indication of allowable subject matter in RE Claim 43. The prior art of record fail to specifically disclose wherein said modulation circuit comprises: a switch circuit; and a plurality of resistance elements connected to said switch circuit; wherein said conducting wire is connected to at least one of said plurality of resistance elements.  

Claims 45, 46, and 48 are allowed.
The following is an examiner’s statement of reasons for allowance in RE 45 : The prior art of record fail to disclose specifically wherein said wireless communication device has a memory array including, on said substrate, a plurality of first wires, at least one second wire intersecting said plurality of first wires, and a plurality of memory 
The following is an examiner’s statement of reasons for allowance in RE 46. The prior art of record fail to disclose; wherein said memorizing method has a memory array formed by arranging a plurality of memory elements; wherein said conducting wire is connected to at least one of said plurality of memory elements; wherein said information is read out of said memory array in such a manner that said information differs between before and after said conducting wire is cut; wherein said memory array comprises: a plurality of first wires; at least one second wire intersecting said plurality of first wires; and said plurality of memory elements which are each provided so as to correspond to each of the intersections between said plurality of first 

Conclusion
The following reference is cited but not relied upon:
Forster US Patent No. 10, 896, 301 discloses an electrical circuit, generally designated at  is incorporated into the medication container  and configured to allow for the status of a medication-containing cell  of the medication container  to be monitored to determine whether the cell  has been accessed by a subject. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887